DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, between the words “banknote” and “fed”, the word “is” should be inserted for better form and grammar.  Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation unit configured to set correspondence between the first types and the second types in advance”, “a memory unit configured to store therein the correspondence set by the operation unit and priority orders of the first types”, “a recognition unit configured to read a serial number of the banknote fed into the banknote handling apparatus” and “a control unit configured to determine, among the first types, a first type of the banknote of which the serial number is read by the recognition unit” in claim 1, for example.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 8, 10-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "recognition unit" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa (US 2016/0358400 A1) in view of Csulits et al (US 8,944,234 B1) and further in view of Hecht et al (US 2016/0321851 A1).

Regarding Claim 1, Arikawa teaches a banknote handling apparatus, i.e., bill processing device (11), as illustrated in figure 1, for sorting a plurality of types of banknotes, the types of banknotes including a plurality of first types and a plurality of second types, the banknote handling apparatus (11), noting the mention in paragraph 34, last sentence, the mention of several types of bills, i.e., “the control unit 32 identifies whether the bills S that are set in the loading unit 12 from outside the machine are normal bills, first reject bills, or second reject bills, identifies denominations of the normal bills, counts the normal bills on a per-denomination basis, and calculates the total sum of money”, and mentions in paragraph 36, several types, i.e., “[t]he data of patterns, coloring, and shades of colors are the main discrimination data serving as the main body for discrimination when discriminating whether or not a bill S is a normal bill or not”, and noting that paragraph 48 mentions determining a serial number from a character string detected on the banknote through OCR unit (45) and imaging unit (22) as illustrated in figure 2, comprising:
an inlet, i.e., loading unit (12), as illustrated in figure 1, through which a banknote/bill (S), as illustrated in figure 1 and as mentioned at paragraph 27, first sentence, (is) fed into inside of the banknote handling apparatus, as mentioned at paragraph 27, second sentence, i.e., “[t]he loading unit 12 separates and feeds the stacked bills S one at a time from the lowest bill and feeds them into the bill processing device 11”;
an operation unit configured to set correspondence between the first types and the second types in advance;
a memory unit, i.e, storage unit (33), which is an image data storage unit, as mentioned at paragraph 33 and as illustrated in figure 2, and as mentioned at paragraphs 40,  47 and 48, configured to store therein the correspondence set by the operation unit and priority orders of the first types, i.e, as mentioned at paragraph 48, second sentence, which states “in the case of an entry corresponding to the serial number information D read by the image data capture unit 41 and the OCR unit 45 being among the plurality of pieces of excluded serial number information, the determining unit 54 determines this bill S to be a first reject bill to be excluded, and excludes it to the first reject unit 13”;

a recognition unit, i.e., OCR unit (45), as illustrated in figure 2 and as mentioned at paragraph 35, configured to read a serial number (D) of the banknote (S), as illustrated in figure 3 and as mentioned at paragraph 35, third sentence fed into the banknote handling apparatus (11);
a control unit (32, 50, 54), as illustrated in figure 2, configured to:
determine, among the first types, a first type, of the banknote of which the serial number (D) is read by the recognition unit (45), based on a recognition result read by the recognition unit (45), as mentioned in paragraph 48, for example, and 
determine, among the second types, a second type of the banknote of which the serial number is read by the recognition unit based on the first type of the banknote determined by the control unit, i.e., as mentioned at paragraph 48, last two sentences, which states “[t]hat is, the determining unit 54 determines whether or not the entire character string of numbers and letters that is one of the pair of serial number information D formed on this bill S (first serial number information) and the entire character string of numbers and letters that is the other (first serial number information) completely match each other” and “[i]n the case of the pair of serial number information D not matching each other, the determining unit 54 determines this bill S to be a first reject bill and excludes it to the first reject unit 13”, noting that determining that the two serial numbers do not match results in a reject determination, which is considered to be an “authenticity and fitness” determination.




Regarding Claim 1, Arikawa does not expressly teach a memory unit configured to store therein, in advance, a serial number list including a serial number satisfying a predetermined condition; and 
a control unit configured to;
determine a first type of the banknote of which the serial number is read by the recognition unit based on the serial number read by the recognition unit, and determine a second type of the banknote of which the serial number is read by the recognition unit based on the first type of the banknote determined by the control unit, 
wherein the control unit is configured to determine the first type and the second type by:
selecting the first type from a plurality of first types including a type indicating that the serial number of the banknote read by the recognition unit matches the serial number included in the serial number list stored in the memory unit, and 
selecting the second type form among a plurality of second types including a type indicating a genuine and fit banknote, a type indicating a genuine and unfit banknote, and a type indicating a counterfeit banknote.

Regarding Claim 1, Arikawa does not expressly teach, but Csulits teaches a memory unit (160), as illustrated in figure 1, configured to store therein, in advance, a serial number list including a serial number satisfying a predetermined condition, as mentioned at col. 22, lines 30-56, which reads as follows.

(131) According to some embodiments, the memory 160 is configured to store a database or a suspect database. The database can include a variety information associated with known and/or suspected counterfeit currency bills. For example, the database can include a list of serial numbers of known or suspected counterfeit currency bills. For another example, the database can include a list of known combinations of identifying information used on counterfeit currency bills. Due to the difficulty in producing, for example, counterfeit U.S. currency bills that each have completely unique identifying information (e.g., denomination, serial number, federal reserve letter/number, series, check letter and quadrant number, check letter and face plate number, back plate number, etc.), such known combinations of identifying information are useful in detecting counterfeit currency bills that have varying or unique serial numbers. Such counterfeit currency bills would be unique but for other small constant numbers or letters on the currency bills that remain the same from currency bill to currency bill. Additionally or alternatively, the database can include a variety of information (e.g., checking account numbers, routing numbers, etc.) associated with checking accounts tied to fraudulent activity (e.g., check kiting schemes). According to some embodiments, the memory 160 stores a database, such as, for example, database 1200a,b shown in FIGS. 12A-B and described in the Modes of Operation--Searching/Master Database Section, and in other sections of the present disclosure.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a memory unit configured to store therein, in advance, a serial number list including a serial number satisfying a predetermined condition, as taught by Csulits, in Arikawa’s banknote handling apparatus, for the purpose of storing data for determining counterfeit banknotes.

Regarding Claim 1, Arikawa does not expressly teach, but Csulits teaches a control unit, i.e., controller/processor (150), as illustrated in figure 1 and as mentioned at col. 17, lines 8-42, for example, noting in particular col. 17, lines 36-42, which mentions that the document processing operations performed by the controller include “denominating (forward/reverse), extracting, comparing, determining, storing, transmitting”, among other things, configured to;
determine a first type of the banknote, i.e., a denomination, such as $100.00, as mentioned at col. 242, lines 47-50, i.e., “comparison of extracted bill characteristics may be made to a database or to criteria that requires all bills of a certain denomination, e.g., $100.00) to be flagged” that have a certain check letter and quadrant number, (e.g., D1)”, of which the serial number is read by the recognition unit based on the serial number read by the recognition unit (140a, 140b), noting the comparison with the serial number, as mentioned at col. 242, lines 54-57, i.e., “[t]hat is, in addition to, or as an alternate to, comparing extracted serial numbers with a database, cross”, and determine a second type of the banknote, interpreted as a second characteristic of the banknote, such as “check letter, face plate number, back plate number, series, and/or Federal Reserve Letter/Numbers” as mentioned at col. 242, lines 58 and 59, of which the serial number is read by the recognition unit (140a, 140b) based on the first type of the banknote, i.e, the denomination such as $100.00, determined by the control unit (150), 
wherein the control unit (150) is configured to determine the first type, i.e, denomination, for example, and the second type, i.e, check letter, face plate number, back plate number, series, and/or Federal Reserve Letter/Numbers,  by:
selecting the first type (denomination) from a plurality of first types, noting the various denominations available of US currency such as 1, 2, 5, 10, 20, 50, 100, 500, 1000 dollar denominations, for example, including a type indicating that the serial number of the banknote read by the recognition unit (150) matches the serial number included in the serial number list stored in the memory unit (160), noting that the use of the denomination in combination with the serial number and other characteristics of the banknote are used to cross reference and verify that the serial number read by the recognition unit matches the serial number stored in the memory, and 
selecting the second type from among a plurality of second types including a type indicating a genuine and fit banknote, a type indicating a genuine and unfit banknote, and a type indicating a counterfeit banknote, noting the mention of a flag code as mentioned at col. 255, lines 3-7, i.e., “wherein the flag code is a no-call denomination code, a no call serial number code, a no-call MICR code, a suspect code, a doubles code, an overlap code, a fitness code, a soil code, or a combination thereof”, for example.  See also col. 41, lines 50-57, which states as follows.
 “According to some embodiments, the operator acceptance data field 394 includes information associated with one or more flag conditions or flag criteria and a related outcome. The flag criteria can include, but are not limited to, no-call denomination, extraction error-currency bill, extraction error-check or extraction error MICR line, suspect, fitness, soil, no-show, unexpected, serial number location, and bill characteristic location”.  

Emphasis provided.

See also paragraph 385, reproduced as follows.

(385) According to some embodiments, documents that cannot be denominated with a predetermined level of confidence satisfy the no-call denomination criterion and can be flagged as a no-call error. According to some embodiments, currency bills with serial numbers that cannot be completely extracted with a predetermined level of confidence and/or currency bills with serial numbers in which an insufficient number of serial number characters can be extracted with a predetermined level of confidence (e.g., 9 or more of 11 serial number characters) satisfy the serial number extraction error criterion and can be flagged as a data extraction error. According to some embodiments, checks with MICR lines that cannot be completely extracted with a predetermined level of confidence and/or checks with MICR lines in which an insufficient number of MICR characters can be extracted with a predetermined level of confidence (e.g., 40 or more of 45 MICR characters) satisfy the MICR line extraction error criterion and can be flagged as a data extraction error. According to some embodiments, documents determined to be suspect satisfy the suspect error criterion and can be flagged as a suspect document. According to some embodiments, two or more documents stacked documents being transported on top of each other satisfy the doubles criterion and can be flagged as a doubles error. According to some embodiments, a document having a different denomination in a stack of documents expected to all have the same denomination satisfies the stranger criterion and can be flagged as a stranger. According to some embodiments, a document overlapping another document during transport satisfies the overlap criterion and can be flagged as an overlap error. According to some embodiments, the overlap criterion can be referred to as a chain error criterion. According to some embodiments, a document that fails a fitness test satisfies the fitness criterion and can be flagged as an unfit document. According to some embodiments, a document that fails a soil test satisfies the soil criterion and can be flagged as a soiled document. According to some embodiments, currency bills with serial numbers that cannot be located during OCR satisfy the serial number location criterion and can be flagged as a serial number location error. According to some embodiments, a one-half document satisfies the half-document criterion and can be flagged as a half document error. According to some such embodiments, one-half documents can be counted as legal tender. Alternatively, the document processing device can be configured to not count one-half documents.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a control unit configured to;
determine a first type of the banknote of which the serial number is read by the recognition unit based on the serial number read by the recognition unit, and determine a second type of the banknote of which the serial number is read by the recognition unit based on the first type of the banknote determined by the control unit, 
wherein the control unit is configured to determine the first type and the second type by:
selecting the first type from a plurality of first types including a type indicating that the serial number of the banknote read by the recognition unit matches the serial number included in the serial number list stored in the memory unit, and 
selecting the second type form among a plurality of second types including a type indicating a genuine and fit banknote, a type indicating a genuine and unfit banknote, and a type indicating a counterfeit banknote.
as taught by Csulits, in Arikawa’s banknote handling apparatus for the purpose of organizing banknote test results into typical and logical organized groups for sorting based upon the criteria tested.

Regarding Claim 1, Arikawa does not expressly teach 
an operation unit configured to set correspondence between the first types and the second types in advance;
a memory unit configured to store therein the correspondence set by the operation unit and priority orders of the first types;
a recognition unit configured to read a serial number of the banknote fed into the banknote handling apparatus; and
a control unit configured to:
determine, among the first types, a first type of the banknote of which the serial number is read by the recognition unit, based on a recognition result of (the) recognition unit, and 
determine, among the second types, a second type of the banknote of which the serial number is read by the recognition unit, based on the first type determined by the control unit and the correspondence which is stored in memory, after the control unit determines the first type of the banknote of which the serial number is read by the recognition unit, wherein 
the control unit is configured to select, when the banknote of which the serial number is read by the recognition unit corresponds to the plurality of the first types, one of the first types based on the priority orders of the first types stored in the memory, thereby determining the second type of the banknote of which the serial number is read by the recognition unit.

Regarding Claim 1, Arikawa does not expressly teach, but Hecht teaches
an operation unit, i.e., touchscreen display (46), as mentioned at paragraph 47 and as illustrated in figure 1, configured to set correspondence between the first types and the second types in advance, noting paragraph 84, which states that “the function for establishing the storage priority can also be so pre-specified that processing data for unexpected or unidentifiable value documents or value-document like sheets and those for value documents recognized as forgeries are stored with highest priority”;
a memory unit, i.e., storage/memory (54), measuring storage/memory (56), external storage/memory (60), configured to store therein the correspondence set by the operation unit (46) and priority orders of the first types, as mentioned at paragraph 63, last sentence, i.e., “employing at least a portion of the raw data and/or at least a portion of the property data, the evaluation device further establishes for the respective processing data a priority from the prespecified priorities”;
a recognition unit, i.e, sensor device (38), which includes optical remission sensor (40), optical transmission sensor (42) and transmission ultrasonic sensor (44),  configured to read a serial number of the banknote fed into the banknote handling apparatus, as mentioned at paragraph 50, third sentence, i.e., “it can establish as property data the serial number, the readability of the serial number as well as the distribution of spots on the value document”, paragraph 50, last two sentences, i.e., “processing data are to (be) captured for value documents that are in circulation, i.e. no longer freshly printed, whose serial number is not completely readable by the value-document processing apparatus 10” and “value documents are to be captured that have spots in the region of the serial number” and paragraph 57, first sentence, i.e., “processing data are to be captured for value documents in which the serial number cannot be read exactly enough” and second sentence, i.e, “the evaluation device reads in trigger data which stipulate that the highest storage priority is associated with value documents whose serial number was not completely readable, and the second highest storage priority with value documents having spots in the region of the serial number”; and
a control unit, i.e., processor (52), as illustrated in figure 1 and as mentioned at paragraph 50, configured to:
determine, among the first types, a first type of the banknote of which the serial number is read by the recognition unit, based on a recognition result of (the) recognition unit, as mentioned at paragraph 57, and 
determine, among the second types, a second type of the banknote of which the serial number is read by the recognition unit (38, 40, 42, 44), based on the first type determined by the control unit (52) and the correspondence which is stored in memory (46, 54, 56), after the control unit (52) determines the first type of the banknote of which the serial number is read by the recognition unit (38, 40, 42, 44), wherein 
the control unit (52) is configured to select, when the banknote of which the serial number is read by the recognition unit (38, 40, 42, 44) corresponds to the plurality of the first types, one of the first types based on the priority orders of the first types stored in the memory (46, 54, 56), thereby determining the second type of the banknote of which the serial number is read by the recognition unit (38, 40, 42, 44).

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an operation unit configured to set correspondence between the first types and the second types in advance;
a memory unit configured to store therein the correspondence set by the operation unit and priority orders of the first types;
a recognition unit configured to read a serial number of the banknote fed into the banknote handling apparatus; and
a control unit configured to:
determine, among the first types, a first type of the banknote of which the serial number is read by the recognition unit, based on a recognition result of (the) recognition unit, and 
determine, among the second types, a second type of the banknote of which the serial number is read by the recognition unit, based on the first type determined by the control unit and the correspondence which is stored in memory, after the control unit determines the first type of the banknote of which the serial number is read by the recognition unit, wherein 
the control unit is configured to select, when the banknote of which the serial number is read by the recognition unit corresponds to the plurality of the first types, one of the first types based on the priority orders of the first types stored in the memory, thereby determining the second type of the banknote of which the serial number is read by the recognition unit,
as taught by Hecht, in Arikawa’s banknote handling apparatus for the purpose of organizing banknote test results into typical and logical organized groups for sorting based upon the criteria tested.


Regarding Claim 2, Arikawa teaches wherein, 
the memory unit, i.e., storage unit (33), as illustrated in figure 2 and as mentioned at paragraphs 40,  47 and 48, is configured to store therein the first and second types and correspondence between the first types and the second types, i.e, as mentioned at paragraph 48, second sentence, which states “in the case of an entry corresponding to the serial number information D read by the image data capture unit 41 and the OCR unit 45 being among the plurality of pieces of excluded serial number information, the determining unit 54 determines this bill S to be a first reject bill to be excluded, and excludes it to the first reject unit 13”.

Regarding Claim 3, Arikawa teaches, wherein
the memory unit (33) is configured to further store therein priority orders of the first types, and
when the banknote whose serial number (D) has been read by the recognition unit (45) corresponds to two or more of the first types, i.e., “the plurality of pieces of excluded serial number information stored in the storage unit (33), as mentioned in paragraph 49, first sentence, the control unit (32, 50, 54) is configured to select one from among the two or more first types based on the priority orders, thereby determining the second type of the banknote, noting that the term “priority orders” is construed as the hierarchy of which criteria information will match the sensed criteria obtained from the recognition unit sensors.  See paragraph 49, which mentions what can be characterized as a priority hierarchy of rejection of banknotes based on the determinations made of the OCR serial data. Paragraph 49 is reproduced as follows.
[0049] On the other hand, in the case of an entry corresponding to the serial number information D read by the image data capture unit 41 and the OCR unit 45 not being among the plurality of pieces of excluded serial number information stored in the storage unit 33, the determining unit 54 determines this bill S to be a normal bill, and causes it to be stacked in the stacking unit 15. The determining unit 54 confirms the denomination that was temporarily determined in the above manner, and counts up the count value of the denomination of this bill S by one. On the other hand, the determining unit 54 does not cause bills S determined to be first reject bills and bills S determined to be second reject bills to be reflected in count values.

Emphasis provided.

Note also that Csulits teaches using several criteria together at col. 242, lines 41-63, as discussed above with relation to the rejection of Claim 1, and that it would have been obvious to have used several sets of data representing various banknote characteristics to cross refence and verify a particular serial number, condition and identification of a particular banknote for the purpose of increasing accuracy of the determination.

Regarding Claim 4, Arikawa teaches, wherein
the memory unit (33) is configured to further store therein priority orders of the second types, i.e., read as serial number data, and
when the banknote whose serial number (D) has been read by the recognition unit (45) corresponds to two or more of the first types, i.e., a plurality of serial numbers, so that a single banknote (S) is sorted into the two or more second types, i.e, determinations based on the first serial number matching the second serial number on the face of the banknote, the control unit (32, 50, 54) is configured to determine one of the second types as the second type of the single banknote based on the priority orders of the second types, i.e., read as the hierarchy of the numerical serial numbers stored in storage.  See also paragraph 52, which also indicates priority of determination, as follows.

[0052] The first reject bill is a bill other than the normal bill and the second reject bill. That is, the first reject bills include a skewed bill, a near-feed bill, and a bill whose main discrimination data do not match the master data by a predetermined matching degree or more. Also, the first reject bills include bills S that meet all the following criteria: They are not skewed bills; they are not near-feed bills; their main discrimination data match the master data; their pair of serial number information D can be read; and the pair of serial number information D do not match each other as shown in FIG. 5. In addition, the first reject bills include bills S that meet all the following criteria: They are not skewed bills; they are not near-feed bills; their main discrimination data match the master data, their pair of serial number information D can both be read; the pair of serial number information D match each other; and the pair of serial number information D are included in one of pieces of the excluded serial number information.


Note also that Csulits teaches using several criteria together at col. 242, lines 41-63, as discussed above with relation to the rejection of Claim 1, and that it would have been obvious to have used several sets of data representing various banknote characteristics to cross refence and verify a particular serial number, condition and identification of a particular banknote for the purpose of increasing accuracy of the determination.

Regarding Claim 5, Arikawa teaches wherein the second types include a type indicating a genuine and fit note, a type indicating a genuine and unfit note, and a type indicating a counterfeit note, as mentioned in paragraphs 9 and 11as follows.

[0009] According to the above bill processing device, the reading unit reads from bill fed by the loading unit the pair of serial number information of the bill, and the determining unit determines whether at least a portion of the pair of serial number information match each other. The reject unit receives the bill in a case where the determining unit has determined that the at least a portion of the pair of serial numbers match each other. That is, paying attention to the fact that the pair of serial number information match each other in a genuine bill, a bill in which a least a portion of the pair of serial number information do not match each other is judged to be a counterfeit bill and are received by the reject unit. Accordingly, it is possible to perform more accurate authenticity determination.

[0011] The above bill processing device may further include: a setting unit that sets the predetermined partial common sections. According to this bill processing device, since the setting unit sets the predetermined partial common sections, it is possible to appropriately match the predetermined partial sections determining whether or not a pair of serial number information match each other with counterfeit bills that are in circulation.

Emphasis provided.

Regarding Claim 7, Arikawa teaches wherein the first types further include a type indicating that a plurality of serial numbers printed on a single banknote include a serial number different from the other serial numbers, as mentioned at previously discussed paragraphs 47 and 48.

Regarding Claim 8, Arikawa teaches, wherein the first types further include a type indicating that characters have not been ascertained at one or more digits of the serial number and the number or positions of the digits at which the characters are uncertain satisfies a predetermined condition, noting that the condition where zero digits are ascertained can be interpreted as one such predetermined condition.  See figure 9 and paragraphs 76-79, noting in particular paragraph 78, reproduced as follows.

[0078] Also, among the bills S fed from the loading unit 12, the bills S whose denomination can be identified by the image data capture unit 41 of the identifying unit 22 and whose serial number information D can be read by the image data capture unit 41 and the OCR unit 45 are stacked in the stacking unit 15. In addition, among the bills S fed from the loading unit 12, the bills S whose denomination cannot be identified by the image data capture unit 41 of the identifying unit 22 are excluded to the first reject unit 13. Moreover, among the bills S fed from the loading unit 12, the bills S whose denomination can be identified by the image data capture unit 41 of the identifying unit 22 and whose serial number information D cannot be read by the image data capture unit 41 and the OCR unit 45 are excluded to the second reject unit 14. Thereby, it is possible to sort bills S with unreadable serial number information D, for which careful confirmation work by the operator is required. Accordingly, it is possible to lighten the burden on the operator for work relating to excluded bills S.

Emphasis provided.

Regarding Claim 10, Arikawa teaches, wherein the second types further include a type indicating a reject banknote, as mentioned at paragraphs 47 and 48, for example, noting in particular the last sentence of paragraph 47.

Regarding Claim 11, Csulits teaches wherein the second types further include a type indicating a suspect banknote, as mentioned at paragraph 64 and as illustrated in the flowchart in Figure 26, both of which are reproduced, below.

(64) FIG. 26 is a flowchart describing a currency bill processing method for identifying suspect bills according to certain embodiments of the present disclosure.
	Emphasis provided.

Note also that Csulits defines a suspect bill (banknote) at paragraph 118 as “a currency bill that may be identified as a possible counterfeit currency bill”.

    PNG
    media_image1.png
    713
    538
    media_image1.png
    Greyscale



Paragraph 131 of Csulits further states as follows.

(131) According to some embodiments, the memory 160 is configured to store a database or a suspect database. The database can include a variety information associated with known and/or suspected counterfeit currency bills. For example, the database can include a list of serial numbers of known or suspected counterfeit currency bills. For another example, the database can include a list of known combinations of identifying information used on counterfeit currency bills. Due to the difficulty in producing, for example, counterfeit U.S. currency bills that each have completely unique identifying information (e.g., denomination, serial number, federal reserve letter/number, series, check letter and quadrant number, check letter and face plate number, back plate number, etc.), such known combinations of identifying information are useful in detecting counterfeit currency bills that have varying or unique serial numbers. Such counterfeit currency bills would be unique but for other small constant numbers or letters on the currency bills that remain the same from currency bill to currency bill. Additionally or alternatively, the database can include a variety of information (e.g., checking account numbers, routing numbers, etc.) associated with checking accounts tied to fraudulent activity (e.g., check kiting schemes). According to some embodiments, the memory 160 stores a database, such as, for example, database 1200a,b shown in FIGS. 12A-B and described in the Modes of Operation--Searching/Master Database Section, and in other sections of the present disclosure.

Emphasis provided.

Regarding Claim 12, Arikawa teaches, wherein
the recognition unit (22, 45) is configured to further recognize a feature, of the banknote transported by the transport unit (25), i.e., as mentioned at paragraphs 29, 44 and 50, and
the control unit (32, 50, 54) is configured to determine the second type of the banknote, based on the feature other than the serial number, the feature having been recognized by the recognition unit (22, 45), as mentioned at paragraphs 44 and 50, for example, which are reproduced as follows.

[0044] In the case of a bill S that is neither in the skewed state nor in the near-feed state, the determining unit 54 compares main discrimination data of this bill S with the master data of each denomination stored in the storage unit 33, and determines whether or not there is master data of a denomination that matches to the main discrimination data with a predetermined matching degree or more. The main discrimination data includes the pattern, coloring and shades of colors included in the image data of this bill S detected by the one face image detecting unit 41A and the other face image detecting unit 41B of the image data capture unit 41. In the case of having determined that the main discrimination data not matches with master data of any denomination by the predetermined matching degree or more, the determining unit 54 determines this bill S to be a first reject bill and excludes it to the first reject unit 13. Examples of bills S whose main discrimination data do not match by a predetermined matching degree or more with master data of any denomination include counterfeit bills, damaged bills, or foreign currency bills.

[0050] As described above, a bill S that is determined by the determining unit 54 to be a normal bill and that is stacked in the stacking unit 15 meets all the following criteria: It is not a skewed bill; it is not a near-feed bill; its main discrimination data match the master data by a predetermined matching degree or more (in other words, denomination identification is possible); both of a pair of serial number information D are readable; the pair of serial number information D match each other; and an entry matching the pair of serial number information D is not among the plurality of pieces of excluded serial number information. Thereby, the conveying unit 21, the stacking unit 15, and the conveyance control unit 51, which stack normal bills among the bills S fed from the loading unit 12, stack the bills S whose serial number information D can be read by the image data capture unit 41 and the OCR unit 45 and whose read serial number information D do not fall under those subject to exclusion, and moreover stack the bills S whose pair of serial number information D have been determined to match each other by the determining unit 54. In addition, the conveying unit 21, the stacking unit 15, and the conveyance control unit 51, which stack normal bills among the bills S fed from the loading unit 12, stack the bills S whose denomination can be identified by the image data capture unit 41 of the identifying unit 22 and whose serial number information D can be read by the image data capture unit 41 and the OCR unit 45.

Emphasis provided.

Regarding Claim 13, Arikawa teaches, wherein
when the second type determined by the control unit (32, 50, 54) based on the first type of the banknote is different from the second type determined by the control unit (32, 50, 54) based on the feature, of the banknote, other than the serial number, as mentioned in paragraph 44, for example,
the control unit (32, 50, 54) is configured to determine the second type of the banknote based on priority orders of the second types, as mentioned previously above with respect to Claims 1 and 4.  See also paragraph 50.

Regarding Claim 14, Arikawa teaches wherein the control unit (32, 50, 54) is configured to determine the second type based on the feature other than the serial number, as mentioned at paragraph 44, and thereafter, perform a recognition process of determining the second type based on the first type, as mentioned previously above with respect to Claim 4.  See also paragraph 50.

Regarding Claim 15, Arikawa teaches, wherein the recognition unit (22, 45) is configured to recognize an optical feature, of the banknote, noting the image data capture unit (41) is a ccd camera for obtaining optical images of features of banknotes, as mentioned at paragraph 34, for example, which is the feature other than the serial number by using a captured image of the banknote, noting again that paragraph 44 mentions that detected discrimination data can include “pattern, coloring, shades of colors”.

Regarding Claim 16, Arikawa teaches, wherein
destinations of the banknote includes a plurality of discharge units (13, 14, 15) through which the banknotes transported by the transport unit (25) is discharged; and
the control unit (32) is configured to control, based on the second type, the transport unit (25) so as to transport the banknote of which the serial number is read by the recognition unit to any of the plurality of discharge units (13, 14, 15), as mentioned at paragraphs 24-32.

Regarding Claim 18, Hecht teaches, wherein
the memory unit (33) is configured to store therein, in advance, a serial number list, as taught by Csulits, including a serial number satisfying a predetermined condition, and 
the control unit (52), as taught by Hecht, is configured to determine the first type and the second type of the banknote, as taught by Hecht, by: 
selecting the first type from among the plurality of first types including a type indicating that the serial number of the banknote read by the recognition unit (38, 40, 42, 44) matches the serial number included in the serial number list, as taught by Csulits, stored in the memory unit (33), as taught by Hecht, and 
selecting the second type from among the plurality of second types including a type indicating a genuine and fit banknote, a type indicating a genuine and unfit banknote, and a type indicating a counterfeit banknote, as taught by Hecht.
Regarding Claim 18, see the rejections of Claim 1, above, noting that Hecht teaches the basic controller with memory and recognition unit, and noting that Hecht and Csulits teach the serial number list, first and second types. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7, 8, 10-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamaguchi ‘056 is cited as teaching first and second types, as mentioned at paragraphs 73 and 74, which state as follows.


[0073] As an example of the determination-condition, the character determination unit 45 can give a higher priority to the recognition result of the serial number with fewer number of error characters, based on the number of error characters stored in the error-character-number memory unit 48. For example, if character recognition of the area corresponding to the serial number A is not performed properly due to stains or scribbling, the number of error characters of the serial number A would be greater than that of the serial number B. In this case, the character determination unit 45 gives a higher priority to the recognition result of the serial number B due to the number of error characters included in the serial number A, and determines the character of the digit with differing characters in the serial number A and the serial number B to be the character recognized in the serial number B.
[0074] As another example of the determination-condition, the character determination unit 45 can determine the character recognition result of a digit of the serial number is correct when the priority of the serial numbers are stored in the determination-condition memory unit 49 and higher priority is given to the serial number. For example, if the character recognition of the serial number A is likely to be more accurate compared with that of the serial number B due to the presence of the background design or color in the area corresponding to the serial number B, the recognition result of the serial number A is set to have a higher priority. In this case, because the serial number A stored in the determination-condition memory unit 49 is set to have a higher priority, the character determination unit 45 gives priority to the recognition result of the serial number A, and determines the character of the digit with differing characters in the serial number A and the serial number B to be the character recognized in the serial number A. The character that is recognized as a Roman alphabetic character or a numeric character, and not as an error character, shall hereafter be referred to as "affirmed character".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 5, 2022